DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, 13, 14, 16-19, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjaer’857 (US 2006/0275857) in view of Tapsak (US 2003/0217966) and Ritts (US 2003/0228681).
Regarding claim 1, Kjaer’857 discloses an electrode system for measuring a concentration or presence of an analyte, the electrode system comprising: an electrode and enzyme molecules immobilized directly on the electrode (paragraph [0059] – as described, the spacer or intermediate layers are optional: “any spacer layer and intermediate layers(s)”, such that when not included the enzyme layer is directly upon the electrode; paragraph [0143], “the optional spacer layer”); and a “spacer” membrane that forms at least a portion of an outer layer of the electrode system , wherein the “spacer” membrane comprises a hydrophilic copolymer of acrylic and/or methacrylic monomers, and wherein the hydrophilic copolymer comprises more than 50 mol-% hydrophilic monomers (paragraphs [0066], [0079],[0087] plus [0105]; the spacer membrane is a copolymer per paragraph [0067], [0087]), where the hydrophilic monomers are selected from the group consisting of hydrophilic (meth)acrylesters with a polar group, hydrophilic (meth)acrylamides (meth) acrylic acid, and combinations thereof (paragraphs [0066], [0079], [0105]), wherein the hydrophilic copolymer of the spacer membrane further comprises hydrophobic monomers in an amount up to about 40 mol-% (paragraph [0069], [0087]), and wherein the hydrophobic monomers are selected from the group consisting of methyl acrylate, methyl methacrylate (MMA), ethyl acrylate, ethyl methacrylate (EMA), n- or i-propyl acrylate, n- or i-propyl methacrylate, n-butyl acrylate, n-butyl methacrylate (BUMA), neopentyl acrylate, neopentyl methacrylate, and combinations thereof (paragraph [0105]).
Kjaer’857 does not specify a location for the system’s use. Tapsak teaches a similar electrode system with an electrode having immobilized enzyme molecules thereupon (element 54) and a hydrophilic spacer membrane forming at least a portion of an outer layer of the system (element 42), where the system is configured to be used (“suitable for use”) in in-vivo conditions (paragraph [0016]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer’857 for use in in-vivo conditions, as taught by Tapsak, in order to allow sensing without a delay for sampling.
Kjaer’857, as modified, does not specify that the hydrophilic copolymer is a block copolymer; Ritts teaches a membrane (paragraph [0078]) for an electrode-based analyte sensor (paragraph [0030]) comprised of hydrophobic and hydrophilic monomers which is a block copolymer (paragraphs [0079], [0080]-[0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the copolymer of the membrane of Kjaer’857 as a block copolymer, as taught by Ritts, in order to allow it to retain the characteristics of each monomer. 
Regarding claim 2, Kjaer’857 further discloses that the “spacer” membrane is a hydrophilic copolymer comprising at least two or three acrylic and/or methacrylic monomers (paragraphs [0104]-[0105]).  
Regarding claims 4-5, Kjaer’857 further discloses that the hydrophilic monomers are HEMA (paragraph [0101])
Regarding claim 6, Kjaer’857 further discloses that the hydrophilic copolymer of the “spacer” membrane comprises at least about 70 mol-% hydrophilic monomers and at most about 30 mol-% hydrophobic monomers (paragraph [0079]).  
Regarding claim 7, Kjaer’857 further discloses that the hydrophilic copolymer of the “spacer” membrane further comprises up to about 40 mol-% or up to about 30 cool-% hydrophobic monomers (paragraph [0079]).  
Regarding claim 9, Kjaer’857 further discloses that the hydrophobic monomers are methyl methacrylate (MMA) (paragraph [0105])
Regarding claim 10, Kjaer’857 further discloses that the hydrophobic monomers are MMA (paragraph [0105]), and the hydrophilic monomers are HEMA (paragraph [0101])  
Regarding claim 13, Kjaer’857 further discloses that the “spacer” membrane has a thickness that is less than about 20 µm, less than about 5 µm, or from about 1 µm to about 3 µm (paragraph [0113]).  
Regarding claim 14, Kjaer’857 further discloses that a relative water uptake of the hydrophilic copolymer does not exceed 50 wt-%, 40 wt-%, or 30 wt-%, based on the total weight of the copolymer (paragraph [0109]).  
Regarding claim 16, Kjaer’857 further discloses that the electrode is a working electrode having a working electrode electric conductor, the electrode system further comprising a counter electrode having a counter electrode electrical conductor, and a diffusion barrier, the “spacer” membrane covering at least the working electrode (paragraph [0192]).  
Regarding claim 17, Tapsak’s system is part of a sensor that is insertable or implantable into a body (paragraphs [0001], [0048])
Regarding claim 18, Kjaer’857 further discloses that the electrode system is configured for measuring glucose (abstract; paragraph [0130]).  
Regarding claim 19, Kjaer’857 discloses a “spacer” membrane for an electrode system (paragraph [0059]) comprising:RESPONSF TO FINAl. OFFICE ACTION Application No. 14/486,402: Group Art Unit 3735#1574575 oft IAttornc\ Docket No. 007804-000070a hydrophilic copolymer of acrylic and/or methacrylic monomers, wherein the hydrophilic copolymer comprises more than about 50 mol-% hydrophilic monomers as the “spacer” membrane for the enzymatic electrode system (paragraphs [0066], [0079], [0087], plus [0105]; the spacer membrane is a copolymer per paragraph [0067], [0087]), where the hydrophilic monomers are selected from the group consisting of hydrophilic (meth)acrylesters with a polar group, hydrophilic (meth)acrylamides (meth) acrylic acid, and combinations thereof (paragraphs [0066], [0079], [0087], [0105]), wherein the hydrophilic copolymer of the spacer membrane further comprises hydrophobic monomers in an amount up to about 40 mol-% (paragraph [0069], [0087]), and wherein the hydrophobic monomers are selected from the group consisting of methyl acrylate, methyl methacrylate (MMA), ethyl acrylate, ethyl methacrylate (EMA), n- or i-propyl acrylate, n- or i-propyl methacrylate, n-butyl acrylate, n-butyl methacrylate (BUMA), neopentyl acrylate, neopentyl methacrylate, and combinations thereof (paragraph [0105]).
Kjaer’857 does not specify a location for the system’s use. Tapsak teaches a similar electrode system with an electrode having immobilized enzyme molecules thereupon (element 54) and a hydrophilic spacer membrane forming at least a portion of an outer layer of the system (element 42), where the system is configured to be used (“suitable for use”) in in-vivo conditions (paragraph [0016]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer’857 for use in in-vivo conditions, as taught by Tapsak, in order to allow sensing without a delay for sampling. 
Kjaer’857, as modified, does not specify that the hydrophilic copolymer is a block copolymer; Ritts teaches a membrane (paragraph [0078]) for an electrode-based analyte sensor (paragraph [0030]) comprised of hydrophobic and hydrophilic monomers which is a block copolymer (paragraphs [0079], [0080]-[0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the copolymer of the membrane of Kjaer’857 as a block copolymer, as taught by Ritts, in order to allow it to retain the characteristics of each monomer. 

Regarding claims 22 and 23, Kjaer’857 discloses an electrode system for measuring a concentration or presence of an analyte under in-vivo conditions, the electrode system comprising: an electrode and enzyme molecules immobilized directly on the electrode (paragraph [0059] – as described, the spacer or intermediate layers are optional: “any spacer layer and intermediate layers(s)”, such that when not included the enzyme layer is directly upon the electrode); and a diffusion barrier that controls diffusion of the analyte from an exterior of the electrode system to the immobilized enzyme molecules (paragraph [0066], the porous polymeric material layer; see also paragraph [0072]), where the diffusion barrier comprises a hydrophilic polyurethane (paragraph [0067]); and a “spacer” membrane that forms at least a portion of an outer layer of the electrode system, wherein the “spacer” membrane comprises a hydrophilic copolymer of acrylic and/or methacrylic monomers, and wherein the hydrophilic copolymer comprises more than 50 mol-% hydrophilic monomers (paragraphs [0066], [0079], [0087]; the spacer membrane is a copolymer per paragraph [0067], [0087]), where the hydrophilic monomers are selected from the group consisting of hydrophilic (meth)acrylesters with a polar group, hydrophilic (meth)acrylamides (meth) acrylic acid, and combinations thereof (paragraphs [0066], [0079], [0105]), wherein the hydrophilic copolymer of the spacer membrane further comprises hydrophobic monomers in an amount up to about 40 mol-% (paragraph [0069], [0087]), and wherein the hydrophobic monomers are selected from the group consisting of methyl acrylate, methyl methacrylate (MMA), ethyl acrylate, ethyl methacrylate (EMA), n- or i-propyl acrylate, n- or i-propyl methacrylate, n-butyl acrylate, n-butyl methacrylate (BUMA), neopentyl acrylate, neopentyl methacrylate, and combinations thereof (paragraph [0105]).
Kjaer’857 does not specify a location for the system’s use. Tapsak teaches a similar electrode system with an electrode having immobilized enzyme molecules thereupon (element 54) and a hydrophilic spacer membrane forming at least a portion of an outer layer of the system (element 42), where the system is configured to be used (“suitable for use”) in in-vivo conditions (paragraph [0016]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer’857 for use in in-vivo conditions, as taught by Tapsak, in order to allow sensing without a delay for sampling. 
Kjaer’857, as modified, does not specify that the hydrophilic copolymer is a block copolymer; Ritts teaches a membrane (paragraph [0078]) for an electrode-based analyte sensor (paragraph [0030]) comprised of hydrophobic and hydrophilic monomers which is a block copolymer (paragraphs [0079], [0080]-[0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the copolymer of the membrane of Kjaer’857 as a block copolymer, as taught by Ritts, in order to allow it to retain the characteristics of each monomer. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjaer’857 and Tapsak, as applied above, and further in view of Ding (US 2006/0067908).
Regarding claim 11, Kjaer’857, as modified, discloses a number of potential monomer combinations, but does not specifically call for the use of BUMA, HEMA and 2-HPMA for the membrane, where the copolymer comprises about 80 mol-% of HEMA monomers and at most about 20 mol-% hydrophobic monomers. Ding teaches using a combination of monomers including BUMA, HEMA, and 2HPMA in a similar copolymer (paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer’857using BUMA, HEMA, and 2HPMA in the membrane, as taught by Ding, because Ding teaches that these can be used in combination to form a copolymer. Ding does not teach any particular proportions; however, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05(II). It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the optimum proportion of 2HEMA monomers via routine experimentation. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjaer’857, as modified above, and further in view of Shah (US 2008/0027287).
Kjaer’857 does not discuss a body’s response to the system. Shah teaches that a hydrophilic copolymer attenuates a foreign body reaction (FBR) against an enzymatic electrode system when compared to an enzymatic electrode system that lacks such a hydrophilic copolymer (paragraphs [0039]-[0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer’857 and ensured that the hydrophilic copolymer improves the body’s FBR, as taught by Shah, in order to increase the accuracy and longevity of sensing.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjaer’857, as modified above, and further in view of Ronel (US 4298002).
Ronel teaches attenuation of the activation of immune cells on an in vivo device using a hydrophilic membrane (column 5 line 32 to column 6 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the hydrophilic membrane of Kjaer’857 and its copolymers to attenuate the activation of immune cells, as taught by Ronel, in order to increase the useful life of the device.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kjaer’859 (US 2006/0275859) in view of Tapsak and Ritts.
Regarding claim 19, Kjaer’859 discloses a spacer membrane for an electrode system comprising: a hydrophilic copolymer of acrylic and/or methacrylic monomers (paragraph [0099]), wherein the hydrophilic copolymer comprises more than about 50 mol-% hydrophilic monomers as the spacer membrane for the enzymatic electrode system (paragraph [0072], [0080], [0099]),  where the hydrophilic monomers are selected from the group consisting of hydrophilic (meth)acrylesters with a polar group, hydrophilic (meth)acrylamides (meth) acrylic acid, and combinations thereof (paragraph [0099]), wherein the hydrophilic copolymer of the spacer membrane further comprises hydrophobic monomers in an amount up to about 40 mol-% (paragraph [0072], [0080]), and wherein the hydrophobic monomers are selected from the group consisting of methyl acrylate, methyl methacrylate (MMA), ethyl acrylate, ethyl methacrylate (EMA), n- or i-propyl acrylate, n- or i-propyl methacrylate, n-butyl acrylate, n-butyl methacrylate (BUMA), neopentyl acrylate, neopentyl methacrylate, and combinations thereof (paragraph [0099]).
Kjaer’859 does not specify a location for the membrane’s use. Tapsak teaches a similar electrode system with an electrode having immobilized enzyme molecules thereupon (element 54) and a hydrophilic spacer membrane forming at least a portion of an outer layer of the system (element 42), where the system is configured to be used (“suitable for use”) in in-vivo conditions (paragraph [0016]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer’859 for use in in-vivo conditions, as taught by Tapsak, in order to allow sensing without a delay for sampling. 
Kjaer’859, as modified, does not specify that the hydrophilic copolymer is a block copolymer; Ritts teaches a membrane (paragraph [0078]) for an electrode-based analyte sensor (paragraph [0030]) comprised of hydrophobic and hydrophilic monomers which is a block copolymer (paragraphs [0079], [0080]-[0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the copolymer of the membrane of Kjaer’859 as a block copolymer, as taught by Ritts, in order to allow it to retain the characteristics of each monomer. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjaer’859, as modified above, and further in view of Shah (US 2008/0027287).
Kjaer’859 does not discuss a body’s response to the system. Shah teaches that a hydrophilic copolymer attenuates a foreign body reaction (FBR) against an enzymatic electrode system when compared to an enzymatic electrode system that lacks such a hydrophilic copolymer (paragraphs [0039]-[0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kjaer and ensured that the hydrophilic copolymer improves the body’s FBR, as taught by Shah, in order to increase the accuracy and longevity of sensing.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjaer’859, as modified above, and further in view of Ronel (US 4298002).
Ronel teaches attenuation of the activation of immune cells on an in vivo device using a hydrophilic membrane (column 5 line 32 to column 6 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the hydrophilic membrane of Kjaer’859 and its copolymers to attenuate the activation of immune cells, as taught by Ronel, in order to increase the useful life of the device.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.
Applicant initially presents extensive analysis of whether Kjaer’857 discloses a block copolymer; as this has not been asserted in the claim rejections in this or the previous Office Action, Applicant’s remarks on this topic are entirely moot. A copolymer in general encompasses any chemical compound produced by polymerizing two or more different monomers together (https://www.dictionary.com/browse/copolymer, 2012 edition) – that is, from a “mixture” of monomers, and does not require a covalent bond between those monomers.
Applicant then argues that there is no reasonable expectionation of success to use a block copolymer like that of Tapsak in Kjaer’857 because Kjaer’857 does not explicitly recite that the device is “suitable” for use in vivo and Tapsak’s membrane is designed for use in vivo. It is entirely unclear why or how Tapsak’s technique of block copolymerization would have no reasonable expectation of success when used to modify Kjaer’857 – rather, this membrane would ensure that the resulting device is “suitable” for use in vivo since it is specifically designed for use there. Applicant asserts that “the outermost layer of is highly dissimilar to the hydrophilic spacer membrane according to the present invention” but does not actually identify these supposed differences, and then argues that there would be no reason for one to “randomly” use Kjaer’857’s membranes for an in vivo sensor membrane – Applicant appears to misunderstand the rejection. One would not “randomly” use Kjaer’857’s membranes; rather, the combination of Kjaer’857, which is designed for analysis of a biological fluid, as modified to include a block copolymer membrane of Tapsak which is intended for use in vivo, is not a “random” use of Kjaer’s membranes. 
Applicant also appears to misunderstand the requirements for showing that a reference teaches away; Tapsak does not "criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). If anything, Tapsak supports use of the device of Kjaer’857 as modified by Tapsak for use in vivo; at no point does Tapsak criticize, discredit, or discourage use of a block copolymer membrane in vivo or even using membranes in vitro, nor is it clear where Applicant draws the conclusion that Tapsak indicates “the belief in the art that most in vitro sensors are not suitable for in vivo use”. Applicant has not cited any portion which might support this conclusion, or even any discussion of the use of sensors in vitro, and the fact that both in vitro and in vivo sensors exist in the universe does result in "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The Examiner also notes that Applicant did not specifically address the rejections applied against independent claim 19 and its dependent claims under Kjaer’859 as modified by Tapsak and Ritts, despite it being rejected with a different combination of references. 
Regarding claim 22, the Examiner notes that the subject matter of the new amendment has already been rejected in the form of claim 23, particularly as the alternative option in claim 22 is not required. Applicant’s general assertion that Kjaer’857 teaches away from use of a hydrophilic polyurethane “as a porous polymeric material below the hydrophilic polymer layer” is directly contradicted by paragraph [0067], cited in the previous Office Action to teach this limitation and again above, which Applicant did not address in the remarks, pointing only to an unrelated portion of Kjer’857.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791